295 F.2d 512
G. D. STRUBE, a/k/a Gordon D. Strube, Appellant,v.Irving I. BASS, Trustee, Appellee.
No. 17201.
United States Court of Appeals Ninth Circuit.
Oct. 30, 1961.

Appeal from the United States District Court for the Southern District of California, Central Division; M. D. Crocker, Judge.
N. E. Youngblood, Beverly Hills, Cal., for appellant.
Craig, Weller & Laugham, by Joseph S. Potts, Los Angeles, Cal., for appellee.
Before STEPHENS, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM.


1
There is no clear error shown.


2
Affirmed.